             Case 2:21-cv-01477-JAD-NJK Document 3 Filed 08/11/21 Page 1 of 2




 1
 2
 3
 4
 5
                                   UNITED STATES DISTRICT COURT
 6
                                           DISTRICT OF NEVADA
 7
 8   MAJOR TAYLOR,
                                                                Case No. 2:21-cv-01477-JAD-NJK
 9               Plaintiff(s),
                                                                              ORDER
10   v.
11   _______________________,
12               Defendant(s).
13           Initiating a case in federal court requires the filing of a complaint. Fed. R. Civ. P. 7(a)(1);
14 see also Fed. R. Civ. P. 8(a) (describing required contents of complaint). Although the Court
15 liberally construes the filings of litigants proceeding without an attorney, Erickson v. Pardus, 551
16 U.S. 89, 94 (2007), Plaintiff’s document initiating this case lacks basic required information such
17 as the identity of the defendant(s). The Court will provide Plaintiff an opportunity to file a proper
18 complaint, which must be completed on the form approved for pro se plaintiffs to initiate civil
19 cases.1
20           In addition, initiating a case in federal court requires either the payment of the filing fee or
21 the filing of a motion to proceed in forma pauperis. See 28 U.S.C. § 1914(a); see also 28 U.S.C.
22 § 1915(a). In this case, Plaintiff has neither paid the filing fee nor filed a motion to proceed in
23 forma pauperis. The Court will provide Plaintiff an opportunity to cure that defect by either paying
24 the filing fee or filing a motion to proceed in forma pauperis.2
25
26
             1
             Plaintiff can access this form on the Internet at the following website:
27 https://www.uscourts.gov/sites/default/files/complaint_for_a_civil_case.pdf.
28           2
                 This form is available at: https://www.uscourts.gov/sites/default/files/ao240_0.pdf.

                                                        1
           Case 2:21-cv-01477-JAD-NJK Document 3 Filed 08/11/21 Page 2 of 2




 1        Plaintiff must comply with this order no later than September 10, 2021. Failure to comply
 2 will result in a recommendation to the District Judge that this case be dismissed.
 3        IT IS SO ORDERED.
 4        Dated: August 11, 2021
 5                                                           ______________________________
                                                             Nancy J. Koppe
 6                                                           United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
